Case 1:20-cv-02704-JRS-MPB Document 17 Filed 03/01/21 Page 1 of 4 PageID #: 308




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ERIC STONE-DUNLAP,                                    )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )         No. 1:20-cv-02704-JRS-MPB
                                                       )
 WARDEN,                                               )
                                                       )
                               Respondent.             )

               ORDER GRANTING RESPONDENT'S MOTION TO DISMISS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        The petition of Eric Stone-Dunlap for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

 challenges the failure of the Indiana Department of Correction ("IDOC") to restore good time

 credits that were lost after a disciplinary hearing held on April 27, 2016. 1 Dkt. 1. For the reasons

 explained in this Order, the respondent's motion to dismiss, dkt. [9], is granted.

                                         I. Procedural History

        Mr. Stone-Dunlap states that he lost 121 days of earned credit time as a result of a hearing

 on April 27, 2016. Dkt. 1 at 1. He states this sanction of earned credit time was not suspended and

 that he was not demoted in credit earning class. Id. He states that he "previously challenged this




 1
   In his petition, Mr. Stone-Dunlap does not identify a disciplinary case number but only the date
 of an April 27, 2016 hearing, in which he states he lost 121 days of earned credit time. Dkt. 1. Mr.
 Stone-Dunlap attaches documentation regarding disciplinary case IYC 20-07-0117 in which he
 was found guilty of fleeing/resisting staff after a hearing on August 11, 2020. Id. The Court notes
 that these documents do not relate to his claims pertaining to the April 27, 2016 hearing, and that
 Mr. Stone-Dunlap's challenge of his disciplinary conviction in IYC 20-07-0117 is currently
 pending before the Court in Stone-Dunlap v. Warden, No. 1:20-cv-02687-TWP-DML.
Case 1:20-cv-02704-JRS-MPB Document 17 Filed 03/01/21 Page 2 of 4 PageID #: 309




 disciplinary hearing in federal court in case 3:20-cv-00057-DRL-MGG. 2" Id. Mr. Stone-Dunlap

 raises only one ground, the restoration of time, in his petition:

        On 2-24-15, 10-13-15, and 4-27-16 the final reviewing Authority violated my rights
        when she handled my time under the new policy (The June 1, 2015 disciplinary
        process for adult offenders policy) which states that an offender can only get 50%
        of his time back, when in fact I had lost it under the old policy (the disciplinary
        process for adult offenders policy that was in effect before June 1, 2015) which
        states an offender can get 75% of his time back, also the final reviewing authority
        did not even give me the 50% back she only gave me 25% back minus a day.

 Dkt. 1 at 2.

        Mr. Stone-Dunlap attached several petitions for restoration of time as exhibits to his

 petition. Dkt. 1-1 at 1, 6, 7, 16. The respondent discusses these documents in his motion to dismiss

 brief as follows:

        The attached petitions show that sometime prior to 2015, Stone-Dunlap lost 240
        days of earned credit time. (Dkt. 1-1 at 6). The petitions further show that on
        February 24, 2015, the Department restored 61 days of previously lost credit time
        (Dkt. 1-1 at 4), that on October 13, 2015, it restored 59 days (Dkt. 1-1 at 6), that on
        April 27, 2016, he was denied restoration of credit time because 120 days of his
        previously lost 240 days of credit time had already been restored, and that on
        September 8, 2020, the Department rescinded 59 days of previously restored credit
        time (Dkt. 1-1 at 18).

 Dkt. 10 at 2.

        There is no evidence in the record that Mr. Stone-Dunlap raised his claims involving the

 restoration of his lost time in the state courts. On January 19, 2021, Mr. Stone-Dunlap filed an

 objection indicating such by stating that he "cannot exhaust [his] state court remedies due to [his]

 11 month out date that will be 6 months if the habeas corpus in 1:20-cv-02687-TWP-DML is

 granted." Dkt. 14. Though, he argues that he has exhausted his administrative remedies because



 2
   The respondent notes that this case was "dismissed without prejudice because Stone-Dunlap
 failed to resolve his filing fee status nor filed an amended petition and appeared to have abandoned
 the case." Dkt. 10 at 3 (citing docket 6 of Eric Stone-Dunlap v. Warden, No. 3:20-cv-57-DRL-
 MGG (N.D. Ind. Feb. 28, 2020)).
                                                   2
Case 1:20-cv-02704-JRS-MPB Document 17 Filed 03/01/21 Page 3 of 4 PageID #: 310




 "no state court violated [his] constitutional rights, the [I]DOC did after they were given a fair

 opportunity to fix their violations." Id.

                                             II. Discussion

         Habeas petitioners must exhaust their available state court remedies before coming to

 federal court.

         An application for a writ of habeas corpus on behalf of a person in custody pursuant
         to the judgment of a State court shall not be granted unless it appears that--
         (A) the applicant has exhausted the remedies available in the courts of the State; or
         (B)(i) there is an absence of available State corrective process; or
         (ii) circumstances exist that render such process ineffective to protect the rights of
         the applicant.

 28 U.S.C. § 2254(b)(1).

         Indiana state courts lack jurisdiction to review due process claims when they relate to the

 original deprivation of earned credit time, see Blanck v. Ind. Dept. of Corr., 829 N.E.2d 505 (Ind.

 2005), but Mr. Stone-Dunlap is not challenging the loss of earned credit time. Rather, he is

 challenging the IDOC’s failure to restore previously deprived earned credit time, a claim that

 Indiana courts have authority to review. See Young v. Ind. Dept. of Corr., 22 N.E.3d 716 (Ind. Ct.

 App. 2014); Budd v. State, 935 N.E.2d 746 (Ind. Ct. App. 2010); see also Gates v. Butts, 1:17-cv-

 1921-SEB-TAB, 2018 WL 1992425 (S.D. April 27, 2018) (petitioner must exhaust ex post facto

 claim challenging policy concerning restoration of credit time).

         Procedural default caused by failure to exhaust state remedies can be overcome if the

 petitioner shows cause and prejudice or shows that failure to consider the claims will result in a

 fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750 (1991); Moffat v.

 Broyles, 288 F.3d 978, 982 (7th Cir. 2002). Mr. Stone-Dunlap has made no such showing of cause

 and prejudice that would result in a miscarriage of justice.




                                                   3
Case 1:20-cv-02704-JRS-MPB Document 17 Filed 03/01/21 Page 4 of 4 PageID #: 311




                                          III. Conclusion

        Mr. Stone-Dunlap has failed to exhaust his state court remedies and has not shown

 existence of circumstances permitting him to overcome this hurdle. Thus, the respondent's motion

 to dismiss, dkt. [9], is granted.

        Therefore, the action is dismissed without prejudice for failure to exhaust state court

 remedies. Mr. Stone-Dunlap's motions for court orders in his favor, dkts. [13] and [15] are denied.

        Judgment consistent with this Entry shall now issue.


        IT IS SO ORDERED.

        Date:    3/1/2021




 Distribution:

 ERIC STONE-DUNLAP
 201315
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 Monika P. Talbot
 INDIANA ATTORNEY GENERAL
 monika.talbot@atg.in.gov




                                                 4
